     Case 1:18-cr-00220-NONE-SKO Document 66 Filed 04/30/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      DANIEL DELGADO
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00220-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13     vs.
14     DANIEL DELGADO,                              Date: July 24, 2020
                                                    Time: 8:30 a.m.
15                     Defendant.                   Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, and Assistant
20    Federal Defender Reed Grantham, counsel for defendant Daniel Delgado, that the sentencing
21    hearing currently scheduled for May 29, 2020, at 8:30 a.m. may be continued to July 24, 2020, at
22    8:30 a.m.
23           On December 16, 2019, Mr. Delgado entered a plea of guilty to Count 1 of the
24    Indictment. See Dkt. #44. On February 7, 2020, Probation filed its initial Presentence
25    Investigation Report (“PSR”) in this case. See Dkt. #60. On February 18, 2020, the parties filed a
26    stipulation to continue sentencing in this matter until May 29, 2020, that the Court signed the
27    same day. See Dkt. #64.
28           At that time, in early February, defense counsel had filed a petition with the Los Angeles
     Case 1:18-cr-00220-NONE-SKO Document 66 Filed 04/30/20 Page 2 of 3


 1    County Superior Court to obtain Mr. Delgado’s juvenile file, specifically his foster care records.
 2    Defense counsel has been in contact with Los Angeles County Counsel and the Los Angeles
 3    Superior Court regarding obtaining these records. As of the date of this filing, counsel has
 4    confirmed that the petition has been received and is being processed. However, counsel has also
 5    been informed by Los Angeles Superior Court personnel that as a result of the current pandemic
 6    petitions seeking juvenile records have been substantially delayed. Counsel has been instructed
 7    to follow-up with the court in mid-June for a status update regarding the petition.
 8            In addition to the above, and in light of the public health concerns cited by this Court in
 9    its General Orders 611-617 addressing the evolving COVID-19 pandemic, and for the reasons set
10    forth therein, specifically that public health authorities have suggested the public avoid social
11    gatherings in groups of more than 10 people and practice physical distancing (within about six
12    feet) between individuals to potentially slow the spread of COVID-19, the parties further agree
13    that this matter should be continued so as to minimize public health concerns relating to the
14    COVID-19 pandemic.
15            Accordingly, the parties request that sentencing be continued to July 24, 2020.
16    Additionally, the parties request that the due date for informal and formal objections be modified
17    in accordance with a July 24, 2020 sentencing date.
18            //
19            //
20            //
21            //
22            //
23            //
24            //
25            //
26            //
27            //
28            //

      Delgado – Stipulation
      and Proposed Order
                                                        2
     Case 1:18-cr-00220-NONE-SKO Document 66 Filed 04/30/20 Page 3 of 3


 1            The requested continuance is made with the intention of conserving time and resources
 2    for both the parties and the Court. The government is in agreement with this request and the
 3    requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
 4    exclusion of time is necessary.
 5
 6                                                  Respectfully submitted,
 7                                                  McGREGOR W. SCOTT
                                                    United States Attorney
 8
 9    Date: April 30, 2020                          /s/ Angela Scott
                                                    ANGELA SCOTT
10                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
11
12                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
13
14    Date: April 30, 2020                          /s/ Reed Grantham
                                                    REED GRANTHAM
15                                                  Assistant Federal Defender
                                                    Attorney for Defendant
16                                                  DANIEL DELGADO
17
18
19                                                ORDER
20            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
21    set for Friday, May 29, 2020, at 8:30 a.m. be continued to Friday, July 24, 2020, at 8:30 a.m.
22
      IT IS SO ORDERED.
23
24        Dated:      April 30, 2020
                                                           UNITED STATES DISTRICT JUDGE
25
26
27

28

      Delgado – Stipulation
      and Proposed Order
                                                       3
